In proceedings in the Circuit Court in a matter as on appeal from the probate court of the county, the decree was entered November 12, 1941. An appeal to this court was taken January 6, 1942.
Section 56, Chapter 16103, the Probate Act of 1933, contains:
"Appeals from the Circuit Court to the Supreme Court shall be governed in all respects by the law and rules regulating appeals in chancery, except as herein otherwise provided. Such an appeal shall be taken within thirty days from the entry in the office of the Clerk of the Circuit Court of the decree of the Circuit Court appealed from."
Chapter 20441, Acts of 1941, is as follows:
"An Act Relating To and Affecting the Time Within Which Writs of Error Shall Be Sued Out in Actions at Law or Appeals Taken in Suits in Chancery; To Repeal Certain Statutes Relating Thereto, and Certain Statutes Saving the Time Therefor in Favor of Infants and Married Women; and to Fix the Effective Date Hereof.
"Be It Enacted By the Legislature of the State of Florida:
"Section 1. All Writs of Error in Judgments in Civil Actions, and Appeals in Chancery whether from interlocutory orders or decrees, shall be sued out and taken within Sixty (60) days from the date of said judgment, or the entry of the order or decree appealed from.
"Section 2. That Sections 2909, 2910 and 3168 of the Revised General Statutes of Florida A.D. 1920, being Sections 4610, 4619, 4620 and 4960 Compiled *Page 12 
General Laws of Florida 1927, be and the same are hereby repealed.
"Section 3. This Act shall take effect October 1, 1941, at 12:00 o'clock M.
"Approved by the Governor May 23, 1941.
"Filed in Office Secretary of State May 23, 1941."
Chapter 20441 above quoted uses the language of the statutory Sections it supersedes and expressly repeals, but it does not refer to or affect Chapter 16103 or to Section 56 thereof. There is nothing in Chapter 20441 to indicate a legislative intent to supersede or to repeal any of the express provisions of Section 56, Chapter 16103, therefore such Section 56 of Chapter 16103 is controlling; and as the appeal herein was not taken within thirty days from the entry of the decree appealed from the time limited by Section 56, Chapter 16103, Acts of 1933, such appeal is dismissed without prejudice to review by certiorari of the involved decree of the Circuit Court.
It is so ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.